Citation Nr: 0925025	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-39 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified before the undersigned at a 
hearing conducted at the San Antonio, Texas, satellite office 
in May 2009.  

In May 2008, the Veteran raised a claim of entitlement to 
service connection for posttraumatic stress disorder.  
Additionally, his statements and testimony have been 
construed as an attempt to reopen the claim of entitlement to 
service connection for Meniere's disease.  He has also raised 
a claim of entitlement to a rating in excess of 10 percent 
for residuals of a left radical mastoidectomy, other than 
hearing loss and tinnitus.  As these matters have not been 
developed or certified for appeal and are not inextricably 
intertwined with the issues now before the Board, they are 
referred to the RO for appropriate action.  Further, in an 
April 2009 written statement, the Veteran's representative 
pointed out that it did not appear that the Veteran had been 
issued notice of a July 2006 rating decision which denied 
service connection for Meniere's disease.  This matter is 
also brought to the RO's attention.

The issue of entitlement to an initial compensable evaluation 
for left ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
inform the Veteran if any further action is required on his 
part.  


FINDING OF FACT

The Veteran is currently in receipt of a 10 percent 
disability evaluation for tinnitus. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.7, 4.87 (Diagnostic Code 6260) (2008); 38 
C.F.R. § 4.87 (Diagnostic Code 6260) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that there are some claims to which VCAA does  
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178  
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation, as is true in this case.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As an 
aside, the Board notes that the Veteran was provided with 
VCAA notice via a letter dated in May 2008.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal. 

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  That diagnostic code was revised effective June 13, 
2003.  Under the current and former versions of the law, 10 
percent is the maximum schedular rating available for 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2008); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002); 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  Inasmuch as the Veteran is currently 
in receipt of a 10 percent rating for tinnitus, there is no 
basis for the assignment of a higher evaluation under the 
schedule.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's tinnitus claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's tinnitus symptomatology, 
characterized by ringing or buzzing in the ears, is fully 
contemplated by the schedular rating criteria.  The Veteran 
has claimed that he also experiences pain and dizziness in 
his ear which he attributes to tinnitus.  There is no 
competent evidence of record which indicates that the 
tinnitus is manifested by any symptomatology other than 
ringing or buzzing in the ears.  There are several references 
in Court cases which support the Board's finding that 
tinnitus is not manifested by pain or dizziness.  "[T]innitus 
is 'a sensation of noise (as a ringing or roaring) that is 
caused by a bodily condition (as wax in the ear or a 
perforated tympanic membrane)."  Butts v. Brown, 5 Vet. App. 
532, 540 (1993).  Tinnitus is a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. 
App. 195, 196 (1996).  Tinnitus is a ringing, buzzing noise 
in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  

There is nothing in the record to suggest that the Veteran's 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 
(2008).  The Veteran has not been hospitalized for treatment 
of his tinnitus during the appeal period.  He testified 
before the undersigned that the tinnitus caused difficulty in 
communicating at work.  He further testified, however, that 
his disabilities did not hold him back at work and that he 
was able to successfully perform his job.  The Board finds 
that the tinnitus is not manifested by marked interference 
with employment.  The Board finds that an extraschedular 
evaluation is not warranted for the service-connected 
tinnitus.  

The Board finds that, as the Veteran is receiving the 
schedular maximum for tinnitus, an increased rating is not 
warranted at any time during the appeal period.  Fenderson v. 
West, 12 Vet. App. 119 (1999)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.  




REMAND

The Veteran has claimed entitlement to an initial compensable 
evaluation for left ear hearing loss.  The only VA 
examination which yielded audiometric test results for the 
service-connected left ear was conducted in January 2006.  
Unfortunately, while the examiner provided audiometric 
findings, the examiner did comment on the functional effects 
caused by the hearing disability.  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  Given the above, the Board finds that further 
VA examination of the veteran is required prior to 
adjudication of this appeal.

A May 2007 VA clinical record reveals that the Veteran's word 
recognition score  was 0%.  Audiometric testing for the left 
ear could not be successfully completed at that time due to 
positive and negative stengers along with very inconsistent 
responses.  In a May 2008 statement, the Veteran reported 
that his left ear hearing loss had increased in disability.  
The Veteran testified before the undersigned in May 2009 that 
he did not have any hearing in his left ear.  This evidence 
indicates that there is the possibility the Veteran's hearing 
acuity significantly decreased since the last time 
audiometric testing was conducted for the left ear in January 
2006.  The Court has held that a veteran is entitled to a new 
VA examination where there is evidence, including his or her 
statements, or those of the representative, that the 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for left ear hearing loss since 
September 2007.  After securing any 
necessary releases, obtain these records. 

2.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his left ear hearing loss.  This 
examination must be conducted by a State 
licensed audiologist and must include a 
controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry 
test, pursuant to the provisions of 38 
C.F.R. § 4.85.  Any other findings or 
impairment resulting from the Veteran's 
left ear hearing loss should also be 
noted.  The claims file must be made 
available to the examiner for review of 
pertinent evidence in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner must 
fully describe the functional effects 
caused by the left ear hearing 
disability.  The clinician is requested 
to provide a complete rationale for his 
or her opinion.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought is not granted to 
the Veteran's satisfaction, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and should be provided an 
opportunity for response.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


